UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6166



NORMAN G. BERG,

                                            Plaintiff - Appellant,

          versus

DAVID ROBINSON, Warden; DOCTOR THOMPSON, M.D.,
Nottoway Correctional Center; M. EPPERSON, RN,
Nurse   Supervisor,   Nottoway    Correctional
Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-1630-AM)


Submitted:   May 16, 1996                   Decided:   June 5, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman G. Berg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Berg v. Robinson, No. CA-95-1630-AM (E.D. Va. Nov. 28,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2